DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s reply filed on 08/05/2021 has been entered and considered.  Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.  Thus, this rejection is properly made FINAL.  

Claim Rejections - 35 USC § 102
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 8 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SASAKI et al ( US 2020/0066921 A1; hereafter SASAKI).

Regarding claim 1,  SASAKI discloses a Schottky barrier diode comprising: a semiconductor substrate made of gallium oxide ( element 10, as substrate, Para [ 0033]) ; a drift layer made of gallium oxide  ( semiconductor layer  11, Para [ 0035])  and provided on the semiconductor substrate (10); an anode electrode (anode electrode 13, Para [ 0037]) that is in Schottky contact ( Para [ 0053]) with the drift layer (11); and a cathode electrode ( cathode electrode 14, Para [ 0054])  that is in ohmic contact ( Para [ 0054])  with the semiconductor substrate (10), wherein the drift layer (11) has an outer peripheral trench ( trenches 12, Para [ 0057]) formed at a position surrounding the anode electrode (anode electrode 13, Para [ 0037]) in a plan view ( Fig 2), and wherein the outer peripheral trench has a curved bottom surface ( Fig 3, trenches 12).  

Regarding claim 2, SASAKI discloses the Schottky barrier diode as claimed in claim 1, SASAKI  further disclose further comprising an insulator  (insulating film 15, Para [0057]) embedded in the outer peripheral trench ( Fig 3, trenches 12).  

Regarding claim 3, SASAKI discloses the Schottky barrier diode as claimed in claim 1, SASAKI  further disclose wherein the drift layer (11) further has a plurality of center trenches (12) formed at a position overlapping the anode electrode (13) in a plan view ( Fig 1-2).  

Regarding claim 4, SASAKI discloses the Schottky barrier diode as claimed in claim 3, SASAKI  further disclose wherein an inner wall of each of the plurality of center trenches (12) is covered with an insulating film  (insulating film 15, Para [0057]).  

Regarding claim 8, SASAKI discloses the Schottky barrier diode as claimed in claim 1, SASAKI further disclose wherein the outer peripheral trench (12) is filled with an insulating material (15).  

Regarding claim 11,  SASAKI discloses a Schottky barrier diode comprising: a semiconductor substrate made of gallium oxide ( element 10, as substrate, Para [ 0033]); a drift layer made of gallium oxide  ( semiconductor layer  11, Para [ 0035]) and provided on the semiconductor substrate (10); an anode electrode (anode electrode 13, Para [ 0037]) that is in Schottky contact  ( Para [ 0053])  with the drift layer (11); and a cathode electrode ( cathode electrode 14, Para [ 0054]) that is in ohmic contact ( Para [ 0054]) with the semiconductor substrate (10), wherein the drift layer (11)has an outer peripheral trench (12) formed at a position surrounding the anode electrode  (anode electrode 13, Para [ 0037]) in a plan view ( Fig 1-2), and wherein the outer peripheral trench is filled with an insulating material (insulating film 15, Para [0057]).  



	
Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over SASAKI et al ( US 2020/0066921 A1; hereafter SASAKI) in view of   Yen et al ( US 2014/0175457 A1; hereafter Yen).

Regarding claim 5, SASAKI discloses the Schottky barrier diode as claimed in claim 3, But, SASAKI does not disclose explicitly wherein a width of the outer peripheral trench is larger than a width of the center trenches.
In a similar field of endeavor, Yen discloses wherein a width of the outer peripheral trench is larger than a width of the center trenches (Fig 1, increased width trenches 140, compare with trenches 150).
Since SASAKI and Yen are both from the similar field of endeavor, and discloses plurality of trenches in the drift region, the purpose disclosed by Yen would have been recognized in the pertinent art of SASAKI. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine SASAKI in light of Yen teaching “wherein a width of the outer peripheral trench 

Regarding claim 6, SASAKI and Yen discloses the Schottky barrier diode as claimed in claim 3, But, SASAKI does not disclose explicitly wherein a depth of the outer peripheral trench is larger than a depth of the center trenches.  
In a similar field of endeavor, Yen discloses wherein a depth of the outer peripheral trench is larger than a depth of the center trenches (Fig 1, increased depth trenches 140, compare with trenches 150).
Since SASAKI and Yen are both from the similar field of endeavor, and discloses plurality of trenches in the drift region, the purpose disclosed by Yen would have been recognized in the pertinent art of SASAKI. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine SASAKI in light of Yen teaching “wherein a depth of the outer peripheral trench is larger than a depth of the center trenches (Fig 1, increased depth trenches 140, compare with trenches 150)” for further advantage such as reduce leakage current in reverse bias and improve performance of the device.

Regarding claim 7, SASAKI and Yen discloses the Schottky barrier diode as claimed in claim 3, But, SASAKI does not disclose explicitly wherein a mesa width between the outer peripheral trench and one of the center trenches 2Application No. 16/646,074Docket No.: 074128-0233 Reply to Office Action of May 10, 2021 positioned closest to the 
In a similar field of endeavor, Yen discloses wherein a mesa width between the outer peripheral trench and one of the center trenches (Fig 1, mesa width 151) 2Application No. 16/646,074Docket No.: 074128-0233 Reply to Office Action of May 10, 2021 positioned closest to the outer peripheral trench is smaller (Fig 1,  right side mesa width 151) 2Application No. 16/646,074Docket No.: 074128-0233  than a mesa width between the plurality of center trenches (Fig 1, mesa width 151 closes to trenches 140) 2Application No. 16/646,074Docket No.: 074128-0233 
Since SASAKI and Yen are both from the similar field of endeavor, and discloses plurality of trenches in the drift region, the purpose disclosed by Yen would have been recognized in the pertinent art of SASAKI. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine SASAKI in light of Yen teaching “wherein a mesa width between the outer peripheral trench and one of the center trenches (Fig 1, mesa width 151) 2Application No. 16/646,074Docket No.: 074128-0233 Reply to Office Action of May 10, 2021 positioned closest to the outer peripheral trench is smaller (Fig 1,  right side mesa width 151) 2Application No. 16/646,074Docket No.: 074128-0233  than a mesa width between the plurality of center trenches (Fig 1, mesa width 151 closes to trenches 140) 2Application No. 16/646,074Docket No.: 074128-0233 ” for further advantage such as reduce leakage current in reverse bias and improve performance of the device.

Claims 9-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over SASAKI et al ( US 2020/0066921 A1; hereafter SASAKI) in view of Hirler et al ( US 2012/0153386 A1; hereafter Hirler).

Regarding claim 9, SASAKI discloses the Schottky barrier diode as claimed in claim 1, But, SASAKI does not disclose explicitly wherein the anode electrode does not overlap the outer peripheral trench. 
In a similar field of endeavor, Hirler discloses wherein the anode electrode does not overlap the outer peripheral trench (Fig 2 2Application No. 16/646,074Docket No.: 074128-0233. Outer peripheral trench 25, Para [0030] and anode 31, Para [0042]).
Since SASAKI and Hirler are both from the similar field of endeavor, and discloses plurality of trenches in the drift region, the purpose disclosed by Hirler would have been recognized in the pertinent art of SASAKI. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine SASAKI in light of Hirler teaching “wherein the anode electrode does not overlap the outer peripheral trench (Fig 2 2Application No. 16/646,074Docket No.: 074128-0233. Outer peripheral trench 25, Para [0030] and anode 31, Para [0042]) 2Application No. 16/646,074Docket No.: 074128-0233 ” for further advantage such as field strength can be increased in the field region as compared to the field strength in the inner region.

Regarding claim 10, SASAKI and Hirler discloses the Schottky barrier diode as claimed in claim 9, SASAKI further disclose wherein the drift layer (11) has a surface including: a first surface (11a) which is covered with the anode electrode (13); and a second surface (11b) which is not covered with the anode electrode (13), wherein the second surface surrounds the first surface (11a), and wherein the outer peripheral trench (12) surrounds the second surface (11b).  

Regarding claim 12, SASAKI discloses the Schottky barrier diode as claimed in claim 11, But, SASAKI does not disclose explicitly wherein the anode electrode does not overlap the outer peripheral trench. 
In a similar field of endeavor, Hirler discloses wherein the anode electrode does not overlap the outer peripheral trench (Fig 2 2Application No. 16/646,074Docket No.: 074128-0233. Outer peripheral trench 25, Para [0030] and anode 31, Para [0042]).
Since SASAKI and Hirler are both from the similar field of endeavor, and discloses plurality of trenches in the drift region, the purpose disclosed by Hirler would have been recognized in the pertinent art of SASAKI. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine SASAKI in light of Hirler teaching “wherein the anode electrode does not overlap the outer peripheral trench (Fig 2 2Application No. 16/646,074Docket No.: 074128-0233. Outer peripheral trench 25, Para [0030] and anode 31, Para [0042]) 2Application No. 16/646,074Docket No.: 074128-0233 ” for further advantage such as field strength can be increased in the field region as compared to the field strength in the inner region.

Regarding claim 13, SASAKI and Hirler discloses the Schottky barrier diode as claimed in claim 12, SASAKI further disclose wherein the drift layer (11) has a surface including: a first surface (11a) which is covered with the anode electrode (13); and a second surface (11b) which is not covered with the anode electrode (13), wherein the second surface surrounds the first surface (11a), and wherein the outer peripheral trench (12) surrounds the second surface (11b).  
 
 
Regarding claim 14,   SASAKI discloses a Schottky barrier diode comprising:
 a semiconductor substrate made of gallium oxide (element 10, as substrate, Para [ 0033]); a drift layer made of gallium oxide ( semiconductor layer  11, Para [ 0035]) and provided on the semiconductor substrate (10);
an anode electrode (anode electrode 13, Para [ 0037]) that is in Schottky contact  ( Para [ 0053]) with the drift layer (11); and a cathode electrode ( cathode electrode 14, Para [ 0054]) that is in ohmic contact ( Para [ 0054]) with the semiconductor substrate (10), wherein the drift layer (11) has an outer peripheral trench formed at a position surrounding the anode electrode (anode electrode 13, Para [ 0037]) in a plan view  ( Fig 1-2).
But, SASAKI does not disclose explicitly wherein the anode electrode does not overlap the outer peripheral trench.  
In a similar field of endeavor, Hirler discloses wherein the anode electrode does not overlap the outer peripheral trench (Fig 2 2Application No. 16/646,074Docket No.: 074128-0233. Outer peripheral trench 25, Para [0030] and anode 31, Para [0042]).
Since SASAKI and Hirler are both from the similar field of endeavor, and discloses plurality of trenches in the drift region, the purpose disclosed by Hirler would have been recognized in the pertinent art of SASAKI. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine SASAKI in light of Hirler teaching “wherein the anode electrode does not overlap the outer peripheral trench (Fig 2 2Application No. 16/646,074Docket No.: 074128-0233. Outer peripheral trench 25, Para [0030] and anode 31, Para [0042]) 2Application No. 16/646,074Docket No.: 074128-0233 ” for further advantage such as field strength can be increased in the field region as compared to the field strength in the inner region.

Regarding claim 15, SASAKI and Hirler discloses the Schottky barrier diode as claimed in claim 14, SASAKI further disclose wherein the drift layer (11) has a surface including: a first surface (11a) which is covered with the anode electrode (13); and a second surface (11b) which is not covered with the anode electrode (13), wherein the second surface surrounds the first surface (11a), and wherein the outer peripheral trench (12) surround the second surface (11b).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898